DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-5, 8-14 and 16-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7, 8-12, 14, 16-18 and 20 of U.S. Patent No. 11125035. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claim 1 of the instant case is identical to the patented claims 1 and 8 except for the addition of the “retrieving” step in the patented claims. Therefore, the pending claim is fully encompassed by the narrower patented claims and obviously directed to the same invention. 
Claim 8 of the instant case is identical to the patented claims 1 and 8 except for the addition of the “retrieving” step in the patented claims. Therefore, the pending claim is fully encompassed by the narrower patented claims and obviously directed to the same invention.
Claim 14 of the instant case is identical to the patented claim 14 except for the addition of the limitation discussing the mandrel locking with the locking profile of the completion component. Therefore, the pending claim is fully encompassed by the narrower patented claim and obviously directed to the same invention. 
Dependent claims 2-5, 9-13, 16-19 of the instant case are identical to claims 2, 4, 5, 7, 9-12, 16-18 and 20 of the patented case.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 10-12, 14, 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (U.S. Publication No. 7572371) in view of Schroeder (U.S. Patent No. 4595054).
In regards to claim 1, White teaches a method for positioning a magnetic fluid conditioner (110E) positioned within a casing (510) of a producing well (well 80; A method of controlling a buildup of deposits on internal wall of piping is provided. The method may include positioning a first magnetic fluid conditioner proximate to a piping below ground; Fig. 4, Col. 2 lines 1-6, Col. 7 lines 51-61), the method comprising:
 inserting a coupling mandrel (90) having the magnetic fluid conditioner (110E) coupled at a distal end of the coupling mandrel (90) into the tubing positioned within the casing (510) of the well (80; Fig. 4). 
White is silent regarding the magnetic fluid conditioner is in a tubing  that is positioned within the casing; the tubing having a completion component comprising at least a section of tubular wall with an internal surface to provide a seal area; positioning the coupling mandrel at least partially within the completion component, wherein the magnetic fluid conditioner is positioned in an internal volume of the tubing, wherein the coupling mandrel with the magnetic fluid conditioner coupled at the distal end of the coupling mandrel is configured to be retrieved through the tubing, and wherein the completion component of the tubing interfaces at least partially with the coupling mandrel to position the magnetic fluid conditioner such that the magnetic fluid conditioner is not in contact with the tubing; sealing the coupling mandrel with the tubing; and directing fluids to flow through the magnetic fluid conditioner and at least a portion of the coupling mandrel such that the fluid cannot flow through the tubing past the seal area without going through the magnetic fluid conditioner.  
Schroeder, drawn to a downhole anchoring device, discloses a tubing (outer portion of 10; Fig. 1) having a completion component (inner diameter of 10; Fig. 1) comprising at least a section of tubular wall with an internal surface to provide a seal area (polished bore 20; Fig. 1); positioning the coupling mandrel (22) at least partially within the completion component (10); sealing (with seal 26; Fig. 1) the coupling mandrel (22) with the tubing (10; Fig. 1).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify White  with the well lock system of  Schroeder in order to anchor well equipment, such as flow control devices, at a desired location in a wellbore (Col. 2 lines 34-38 and 44-48).
In light of the modification above, the combination of White and Schroeder discloses the magnetic fluid conditioner is in a tubing  that is positioned within the casing (Schroeder discloses that 10 can be placed in a well production tubing/casing (not shown); Col. 2 lines 34-38,  The well lock 22 of Schroeder includes threading 27 connections for support well equipment such as a flow control device (Col. 2 lines 44-48). Therefore, the magnetic fluid conditioner 110E of White can be connected to 22 of Schroeder which is then connected to tubing 10 inside of a casing of a well.); wherein the magnetic fluid conditioner is positioned in an internal volume of the tubing, wherein the coupling mandrel with the magnetic fluid conditioner coupled at the distal end of the coupling mandrel (well lock of Schroeder includes threading connections 27 for support well equipment such as a flow control device (Col. 2 lines 44-48). Therefore, the magnetic fluid conditioner can be connected to the distal end of the mandrel 22) is configured to be retrieved through the tubing (22 can be retrieved from 10 by releasing the dogs 30; Col. 3 lines 41-44); wherein the completion component (internal portion of 10) of the tubing interfaces at least partially with the coupling mandrel (a plurality of locking dogs 30 are radially movable in windows 32 in the body 24 and when extended outwardly are adapted to lock in the locking notch 16 of the nipple 10; Col. 2 lines 52-55) to position the magnetic fluid conditioner such that the magnetic fluid conditioner is not in contact with the tubing (Schroeder’s coupling mandrel 22 is within the completion component 10 and contains threads 27 below the seal 26 for supporting well equipment such as a flow control (Col. 4 lines 44-48, Fig. 1).  Furthermore,  figure 1 of Schroeder shows a well component attached to threads 27 (not labeled but outlined by dashed lines) which does not directly contact the inner tubular walls of 10. Therefore, White’s magnetic fluid conditioner 110E can be threadedly connected to Schroeder’s completion component to position the magnetic fluid condition to be not in contact with the tubing.); directing fluids to flow through the magnetic fluid conditioner and at least a portion of the coupling mandrel such that the fluid cannot flow through the tubing past the seal area without going through the magnetic fluid conditioner (The seal 26 of Schroeder will prevent flow of fluid past the seals 26 such that fluid will be forced to flow through the magnetic fluid conditioner 110E of White.).

In regards to claim 2, the combination of White and Schroeder teaches the method of claim 1.
In light of the modification made to claim 1, Schroeder further discloses further comprising locking the coupling mandrel (via dogs 30; Fig. 2)  at a locking profile (16) of the completion component (10), wherein locking the coupling mandrel (22) to the locking profile comprises expanding a set of locking keys (30 expands; Fig. 1,2) of the coupling mandrel to engage the locking profile (16) of the completion component (internal portion of 10).  
Therefore, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of White and Schroeder with the locking profile of Schroeder in order to prevent downward movement of the coupling mandrel (Col. 2 lines 34-42).

In regards to claim 3, the combination of White and Schroeder teaches the method of claim 1,
Schroeder further discloses wherein sealing the coupling mandrel (22) with the tubing includes using the seal area (polished section 20) of the completion component (internal portion of 10) and comprises placing a packing stack (26) in contact with the seal area (20; Fig. 1), wherein the seal area (20) provides a sealable portion to receive the packing stack (26).  
Therefore, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have  modified the combination of White and Schroeder with the sealing system of Schroeder in order to provide a seal between the mandrel and the tubing (Col. 2 lines 44-48).


In regards to claim 4, the combination of White and Schroeder teaches the method of claim 1.	
In light of the modification made to claim 1, Schroeder further discloses wherein the completion component is a profile nipple placed at a desired position of the well to allow accurate placement of the magnetic fluid conditioner (Col. 2 lines 34-38- element 10 generally indicates a landing nipple having connecting threads 12 and 14 at the top and bottom, respectively, for connection at a location in a well production tubing in a well. Furthermore, the completion component 10 and contains threads 27 below the seal 26 for supporting well equipment such as a flow control (Col. 4 lines 44-48)).

In regards to claim 5, the combination of White and Schroeder teaches the method of claim 2.
Schroeder further discloses wherein locking the coupling mandrel to the locking profile comprises engaging the locking profile via a spring loaded locking dog on the coupling mandrel when the locking dog is adjacent the locking profile (Col. 3 lines 30-44 - a garter spring 56 actuates shear pins 58 to engage the opening 52 for holding the expander tube 34 in the set position. In retrieving the well lock 22 an upward pull on the tube 34 will shear the pin 58 allowing the tube 34 to move to the upward position and release the locking dogs 30 toward profile 16.).
	Therefore, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have  modified the combination of White and Schroeder with the spring loaded locking dog of Schroeder in order to selectively set or remove the mandrel from the well (Abstract).
   
In regards to claim 6, the combination of White and Schroeder teaches the method of claim 1.
Schroeder further teaches wherein sealing the coupling mandrel (22) with the tubing (10) includes sealing the coupling mandrel (22) with at least a section of tubular wall of the completion component with an internal surface of the tubing to provide the seal area (seal 26 seals with an inner tubular wall of 10; Fig. 1).  

In regards to claim 7, the combination of White and Schroeder teaches the method of claim 1.
In light of the modification made to claim 1, the combination  discloses wherein positioning the coupling mandrel at least partially within the completion component comprises positioning the coupling mandrel such that the magnetic fluid conditioner is not in direct contact with the tubing (Schroeder’s coupling mandrel 22 is within the completion component 10 and contains threads 27 below the seal 26 for supporting well equipment such as a flow control (Col. 4 lines 44-48, Fig. 1).  Furthermore,  figure 1 of Schroeder shows a well component attached to threads 27 (not labeled but outlined by dashed lines) which does not directly contact the inner tubular walls of 10. Therefore, White’s magnetic fluid conditioner 110E can be threadedly connected to Schroeder’s completion component to position the magnetic fluid condition to be not in contact with the tubing.). 
In regards to claim 8, White teaches a method for positioning a magnetic fluid conditioner (110E; Fig. 4) within a casing (510) of a well (80), the method comprising: 
positioning a mandrel (90) with the magnetic fluid conditioner (110E);
directing fluids below the mandrel in the well to flow through the magnetic fluid conditioner to be conditioned (Fig. 4, Col. 7 lines 63-66, Col. 8 lines 4-14 – disposed within well bore 80 is 90 that establishes fluid communication from the fluid formation to the ground surface. Magnetic fluid conditioner 110E can be placed in a variety of different locations below ground and proximate to the piping or tubing 90. The fluid (e.g., hydrocarbons, namely crude oil) comes in contact with is the magnetic field of the magnetic fluid conditioner 110E. As such, the buildup of deposits on an interior diameter of piping 90 in the below ground section of the piping is minimized.).
White is silent regarding positioning the magnetic fluid conditioner in a tubing positioned within the casing of a well; inserting a mandrel into the tubing positioned within the casing of the well; positioning the mandrel with the magnetic fluid conditioner such that the mandrel is at least partially radially inward of at least a portion of a profile nipple of the tubing and below a distal end of the mandrel further into the tubing of the well, wherein the magnetic fluid conditioner is positioned in an internal volume of the tubing by the mandrel that is at least partially radially inward of at least the portion of the profile nipple of the tubing, wherein the mandrel with the magnetic fluid conditioner coupled at the distal end of the mandrel is configured to be retrieved through the tubing positioned within the casing of the well; 
expanding a plurality of locking members of the mandrel to engage internal walls of the tubing when the mandrel is at a desired position in the tubing;
 sealing the mandrel with respect to the internal walls of the tubing; and
directing fluids in the tubing below the mandrel in the well to flow through the magnetic fluid conditioner to be conditioned before entering the mandrel.  
Schroeder, drawn to a downhole anchoring device, inserting a mandrel (22; Fig. 1) into the tubing (10) positioned within the casing of the well (well production tubing/casing (not shown); Col. 2 lines 34-38); the tubing (10) comprising a profile nipple (16);
expanding a plurality of locking members of the mandrel to engage internal walls of the tubing when the mandrel is at a desired position in the tubing (a plurality of locking dogs 30 are radially movable in windows 32 in the body 24 and when extended outwardly are adapted to lock in the locking notch 16 of the nipple 10; Col. 2 lines 52-55);
 sealing (with seal 26; Fig. 1) the mandrel (22) with respect to the internal walls  of the tubing (inner walls of 10; Fig. 1); 
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify White  with the well lock system of  Schroeder in order to anchor well equipment, such as flow control devices, at a desired location in a wellbore (Col. 2 lines 34-38 and 44-48). 
In light of the modification above, the combination of White and Schroeder teaches positioning the magnetic fluid conditioner in a tubing positioned within the casing of a well (Schroeder discloses that 10 can be placed in a well production tubing/casing (not shown); Col. 2 lines 34-38,  The well lock 22 of Schroeder includes threading 27 connections for support well equipment such as a flow control device (Col. 2 lines 44-48). Therefore, the magnetic fluid conditioner 110E of White can be connected to 22 of Schroeder which is then connected to tubing 10 inside of a casing of a well.); positioning the mandrel with the magnetic fluid conditioner (well lock of Schroeder includes threading connections 27 for support well equipment such as a flow control device (Col. 2 lines 44-48).) such that the mandrel (22 of Schroeder) is at least partially radially inward of at least a portion of a profile nipple (16) of the tubing (10; Fig. 1 of Schroeder) and below a distal end of the mandrel (Fig. 1) further into the tubing (10) of the well, wherein the magnetic fluid conditioner is positioned in an internal volume of the tubing by the mandrel that is at least partially radially inward of at least the portion of the profile nipple of the tubing (well lock of Schroeder includes threading connections 27 for support well equipment such as a flow control device (Col. 2 lines 44-48). Therefore, the magnetic fluid conditioner 110E of White will be disposed within tubing 10), wherein the mandrel with the magnetic fluid conditioner coupled at the distal end of the mandrel is configured to be retrieved through the tubing positioned within the casing of the well (mandrel 22 of Schroeder, which will be connected to the fluid conditioner 110E of White, can be retrieved from 10 by releasing the dogs 30; Col. 3 lines 41-44);  directing fluids in the tubing below the mandrel in the well to flow through the magnetic fluid conditioner to be conditioned before entering the mandrel (Schroeder’s coupling mandrel 22 is within the completion component 10 and contains threads 27 below the seal 26 for supporting well equipment such as a flow control (Col. 4 lines 44-48, Fig. 1).  Furthermore,  figure 1 of Schroeder shows a well component attached to threads 27 (not labeled but outlined by dashed lines) at a distal end of the mandrel 22,such that the fluid that flows through the system will contact the attached equipment before entering the mandrel 22. Therefore, fluids will enter the magnetic fluid conditioner 110E of White before entering the mandrel 22 of Schroeder.).  

In regards to claim 10, the combination of White and Schroeder teaches the method of claim 8.
In light of the modification made to claim 8, the combination of White and Schroeder teaches that the mandrel with the magnetic fluid conditioner includes more than one magnetic fluid conditioner coupled in tandem (Schroeder discloses well lock 27 includes threading connections 27 for support well equipment such as a flow control device (Col. 2 lines 44-48). Therefore, the magnetic fluid conditioner 110E of White can be connected to the well lock. Furthermore, White discloses that multiple elements can be connected in tandem, e.g. thread connections 202 and 204 on the fluid conditioner 110E for connection to other tool (Col.10 lines 15-25).  
In regards to claim 11, the combination of White and Schroeder teaches the method of claim 8.
White further teaches wherein the fluids directed to flow through the magnetic fluid conditioner further comprises conditioning the fluids to inhibit the formation of paraffin (a magnetic fluid conditioner that provides numerous magnetic field transitions through a magnetic flux density in the flow path of the fluid to reduce the formation of precipitates/deposits, such as paraffin in oil; Fig. 4, Abstract,  Col. 7 lines 63-66, Col. 8 lines 4-14).

In regards to claim 12, the combination of White and Schroeder teaches the method of claim 8.
Schroeder further discloses wherein the desired position of the mandrel (22; Fig.1) in the tubing (Col. 2 lines 34-38- production tubing) is provided using the profile nipple (22 is positioned within the nipple 10) positioned inside the tubing (Col. 2 lines 34-38).

In regards to claim 14, White teaches a system for positioning a magnetic fluid conditioner (110E; Fig. 4) positioned within a casing (510) of a well (80), the system comprising:
a coupling mandrel (90) configured to be connected to the magnetic fluid conditioner (110E; Fig. 4), the magnetic fluid conditioner in fluid communication with the coupling mandrel at a distal end of the coupling mandrel (Fig. 4) and below the coupling mandrel (Disposed within well bore 80 is 90 that establishes fluid communication from the fluid formation to the ground surface. Magnetic fluid conditioner 110E can be placed in a variety of different locations below ground and proximate to the piping or tubing 90. The fluid (e.g., hydrocarbons, namely crude oil) comes in contact with is the magnetic field of the magnetic fluid conditioner 110E. As such, the buildup of deposits on an interior diameter of piping 90 in the below ground section of the piping is minimized; Fig. 4, Col. 7 lines 63-66, Col. 8 lines 4-14);
White is silent regarding a magnetic fluid conditioner in a tubing positioned within a casing of a well; at least one completion component positioned at a first location of a tubing, the completion component comprising at least a portion of tubular wall with a locking profile; the completion component configured to position the coupling mandrel with the magnetic fluid conditioner connected to the coupling mandrel; wherein a portion of the coupling mandrel is configured to be sealed against a seal area of the tubing and is configured to direct fluids to flow through the magnetic fluid conditioner for magnetic conditioning of the fluids before entering the coupling mandrel; and a proximal end of the coupling mandrel configured to facilitate retrieving the coupling mandrel connected to the magnetic fluid conditioner through the tubing.  
Schroeder, drawn to a downhole anchoring device, discloses at least one completion (inner portion of 10; Fig. 1) component positioned at a first location of a tubing (10), the completion component (inner portion of 10) comprising at least a portion of tubular wall with a locking profile (16); wherein a portion of the coupling mandrel (22) is configured to be sealed (with seal 26; Fig. 1) against a seal area (polished bore 20) of the tubing (10;Fig. 1).

Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify White  with the well lock system of  Schroeder in order to anchor well equipment, such as flow control devices, at a desired location in a wellbore (Col. 2 lines 34-38 and 44-48).
In light of the modification above, the combination of White and Schroeder discloses a magnetic fluid conditioner in a tubing positioned within a casing of a well (Schroeder discloses that 10 can be placed in a well production tubing/casing (not shown); Col. 2 lines 34-38,  The well lock 22 of Schroeder includes threading 27 connections for support well equipment such as a flow control device (Col. 2 lines 44-48). Therefore, the magnetic fluid conditioner 110E of White can be connected to 22 of Schroeder which is then connected to tubing 10 inside of a casing of a well.); the completion component (inner portion of 10; Fig. 1 of Schroeder) configured to position the coupling mandrel (22) with the magnetic fluid conditioner (110E of White) connected to the coupling mandrel (via threads 27 of Schroeder); wherein a portion of the coupling mandrel is configured to direct fluids to flow through the magnetic fluid conditioner for magnetic conditioning of the fluids before entering the coupling mandrel (Schroeder’s coupling mandrel 22 is within the completion component 10 and contains threads 27 below the seal 26 for supporting well equipment such as a flow control (Col. 4 lines 44-48, Fig. 1).  Furthermore,  figure 1 of Schroeder shows a well component attached to threads 27 (not labeled but outlined by dashed lines) at a distal end of the mandrel 22,such that the fluid that flows through the system will contact the attached equipment before entering the mandrel 22. Therefore, fluids will enter the magnetic fluid conditioner 110E of White before entering the mandrel 22 of Schroeder.); and a proximal end of the coupling mandrel (area contains dogs 30 is “a proximal end” of 22; Fig. 1) configured to facilitate retrieving the coupling mandrel connected to the magnetic fluid conditioner through the tubing (22 can be retrieved from 10 by releasing the dogs 30; Col. 3 lines 41-44).  

In regards to claim 15, the combination of White and Schroeder teaches the system of claim 14.
The combination of White and Schroeder is silent regarding wherein the magnetic fluid conditioner includes two or more magnetic fluid conditioners coupled to one another.  
	White discloses a magnetic fluid conditioner (Fig. 4- magnetic fluid conditioner 110E) and threads (202 and 204) for connection to other tools (Col. 10 lines 15-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of White and Schroeder with more than one magnetic fluid conditioner that are coupled to one another, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).




In regards to claim 17, the combination of White and Schroeder teaches the system of claim 14.
Schroeder further discloses wherein the coupling mandrel (22) further comprises a packing stack (26) for sealing with the seal area (20; Fig. 1), wherein the seal area (20) provides a sealable portion to receive the packing stack (26).  

In regards to claim 18, the combination of White and Schroeder teaches the system of claim 14.
In light of the modification made to claim 14, Schroeder further discloses that the completion component is a profile nipple installed at the first location of the tubing to allow placement of the magnetic fluid conditioner (Col. 2 lines 34-38- element 10 generally indicates a landing nipple having connecting threads 12 and 14 at the top and bottom, respectively, for connection at a location in a well production tubing in a well. Furthermore, the completion component 10 and contains threads 27 below the seal 26 for supporting well equipment such as a flow control (Col. 4 lines 44-48).).

In regards to claim 19, the combination of White and Schroeder teaches the system of claim 14.
Schroeder further discloses wherein the coupling mandrel comprises a spring loaded locking dog for engaging the locking profile when the locking dog travels into the locking profile (Col. 3 lines 30-44 - a garter spring 56 actuates shear pins 58 to engage the opening 52 for holding the expander tube 34 in the set position. In retrieving the well lock 22 an upward pull on the tube 34 will shear the pin 58 allowing the tube 34 to move to the upward position and release the locking dogs 30 toward profile 16.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have  modified the combination of White and Schroeder with the spring loaded locking dog of Schroeder in order to selectively set or remove the mandrel from the well (Abstract).
   
In regards to claim 20, the combination of White and Schroeder teaches the system of claim 14,
Schroeder further discloses wherein the seal area is disposed above, below, or as a part of the completion component (seals 26 sealing engages a seal area within the 10 (completion component); Fig. 1).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over White (U.S. Patent No. 7572371) in view of Schroeder (U.S. Patent No. 4595054) and in further view of Tamplen (U.S. Patent No. 3379257) 
In regards to claim 9, the combination of White and Schroeder teaches the method of claim 8.
The combination of White and Schroeder is silent regarding wherein expanding the plurality of locking members of the mandrel further comprises pulling up a distal portion of the mandrel to displace a plurality of slips surrounding the distal portion of the mandrel as to expand the slips and the plurality of locking members thereon to bite against the internal walls of the tubing.  
Tamplen, drawn to a downhole anchoring device, discloses expanding the plurality of locking members (35) of the mandrel (21) further comprises pulling up a distal portion of the mandrel to displace a plurality of slips surrounding the distal portion of the mandrel as to expand the slips and the plurality of locking members thereon to bite against the internal walls of the tubing (Col. 1 lines 59- 61, Fig.  6 - Anchoring device having slips 35 which are forced into tighter engagement with a surrounding surface by upward force on the mandrels to bite against the internal walls 29 of the tubing 30.).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify the combination of White and Schroeder with the anchoring system of Tamplen as another known way of creating anchor seals in the well bore (Col 1 lines 69-72).  

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over White (U.S. Patent No. 7572371) in view of Schroeder (U.S. Patent No. 4595054) and in further view of Watkins (U.S. Patent No. 4161984).
In regards to claim 13, the combination of White and Schroeder teaches the method of claim 8.
Schroeder discloses a fishing neck (threads 12) of a proximal end of the coupling mandrel (at 70).
The combination of White and Schroeder is silent regarding inserting the mandrel into the tubing of the well comprises lowering the mandrel into the tubing using a slick line (wire line), an E line, or a coil tubing onto a fishing neck of the mandrel.  
Watkins, drawn to well anchoring device, discloses inserting the mandrel into the tubing of the well comprises lowering the mandrel into the tubing using a slick line (wire line), an E line, or a coil tubing onto a fishing neck of the mandrel  (Col. 2 lines 67-68 – mandrel 14 is supported from a wireline (not shown) as is conventional. Fig. 1A, Col. 3 lines 36-39- mandrel 14 may include a body 70, an actuating member 72 which is movable relative to the body 70 and is connected to a fishing neck 74 and in turn to a wireline connection 76 for actuation by a wireline.) 
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of White and Schroeder such that the upper threads of Schroeder is substituted for the fishing neck/wireline system of Watkins as this would require simple substitution of known structures for running and actuating well bore tools at a desired location in the wellbore. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Furthermore, wireline conveyance is a conventional means of conveyance in the art (Col. 2 lines 61-68).

In regards to claim 16, the combination of White and Schroeder teaches the system of claim 14.
Schroeder discloses a fishing neck (threads 12) of a proximal end of the coupling mandrel (at 70).
The combination of White and Schroeder is silent regarding the coupling mandrel with the magnetic fluid conditioner attached includes a fishing neck portion adjacent the proximal end of the coupling mandrel so that a slick line (wire line), an E line, or a coil tubing may attach to the fishing neck portion.  
Watkins, drawn to well anchoring device, discloses wherein the coupling mandrel includes a fishing neck portion adjacent the proximal end of the coupling mandrel so that a slick line (wire line), an E line, or a coil tubing may attach to the fishing neck portion (Fig. 1A, Col. 3 lines 36-39- 14 - an actuating member 72 which is movable relative to the body 70 and is connected to a fishing neck 74 and in turn to a wireline connection 76 for actuation by a wireline.).  
Therefore, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of White and Schroeder such that the upper threads of Schroeder is substituted for the fishing neck/wireline system of Watkins as this would require simple substitution of known structures for running and actuating well bore tools at a desired location in the wellbore. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Furthermore, wireline conveyance is a conventional means of conveyance in the art (Col. 2 lines 61-68).
In light of the modification above, the combination of White, Schroeder and Watkins teaches that the coupling mandrel with the magnetic fluid conditioner attached includes a fishing neck portion adjacent the proximal end of the coupling mandrel so that a slick line (wire line), an E line, or a coil tubing may attach to the fishing neck portion.  

Conclusion
	References not relied upon but pertinent to the instant case:
	Meihua (U.S. Patent No. 5024271) drawn to permanent magnet wax proof device used in well tubulars in order to prevent accumulation of paraffin build up. 
	
	Fishbeck et al. (U.S. Patent No. 8800660) draw to a wellbore debris catcher that comprises at least one magnet disposed in the debris catcher for removing debris from a wellbore.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676